Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fluoropolymer resin" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heating" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the resulting structure " in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8-9, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by VENKATARAMAN et al. (5,885,494).
	Regarding claim 1, VENKATARAMAN et al. discloses a method of forming foamed fluoropolymer composites comprising:
	a) coextruding:
		1) a crystalline polyvinylidene fluoride (C4:L22-25) foam; and
		2) at least one other thermoplastic fluoropolymer composition (C10:L17-18); 
	b) wherein CO2 is introduced upon the heating of the foam (C6:L12-25) and the foam is cooled and extruded (C10:L14).
	Present dependent claims 2-3 and 8-9 are optional and therefore does not need to be taught by VENKATARAMAN et al.
	Regarding claim 11, VENKATARAMAN et al. discloses the thickness to be 0.76 mm (760 microns) (C8:L22).
	Regarding claim 12, VENKATARAMAN et al. discloses the second fluoropolymer can be polytetrafluoroethylene (Claim 4).  Therefore, said second fluoropolymer would inherently have a different density than the first fluoropolymer as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-7, 10, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HENRY et al. (8,277,913) and in further view of VENKATARAMAN et al. (5,885,494).
	Regarding claims 1, 6, 13, 14, and 15, HENRY et al. discloses a process for the production of a multi-layer foamed polyvinylidene fluoride tubular structure comprising the steps of coextruding (C3:L21-22) admixing one or more polyvinylidene fluoride resins with at least one foaming agent (C4:L40-42); and extruding said admixture at a temperature effective to activate the foaming agent to produce a foamed tubular structure (C4:L43-45).
	HENRY et al. is silent to a step of cooling.  However, VENKATARAMAN et al. discloses a method of forming foamed fluoropolymer composites comprising:
	a) coextruding:
		1) a crystalline polyvinylidene fluoride (C4:L22-25) foam; and
		2) at least one other thermoplastic fluoropolymer composition (C4:L55-67); and
	b) cooling the resulting structure to form a multi-layer structure comprising at least one foam layer and at least one other thermoplastic fluoropolymer layer (C10:L14).
	Such said cooling is necessary to stabilize the foamed shape and foam structure (C7:L18-23).  The foamed fluoropolymer composite of VENKATARAMAN et al.  is useful in providing insulation or tubing for electrical shielding (C2:L25) and the tubular structure of HENRY et al. is a conduit for electrical cables (C3:L52).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of HENRY et al. by incorporating the step of cooling as taught by VENKATARAMAN et al. in forming a tubular composite for electrical components wherein the cooling provides necessary stabilization of the shape and structure for the foamed composite.  
	Regarding claims 4-5, HENRY et al. discloses 70 to 99 percent vinylidene fluoride and 1 to 30 percent hexafluoropropene units (C2:L32-33).
	Regarding claim 7, HENRY et al. discloses first and second layer to be made of PVDF (C3:L30-44).  Therefore, the difference in melting point would be zero (which is less than 60°C as claimed).
	Regarding claim 10, HENRY et al. discloses at least one additive selected from the group of fillers, dyes, colorants, and impact modifiers (Claim 4).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742